Citation Nr: 0206755	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  01-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
March 1956.  He has been represented throughout his appeal by 
the Veterans of Foreign Wars of the United States.  

The Department of Veterans Affairs (VA) regional office (RO) 
denied service connection for a back disorder in a rating 
decision of May 1958.  The veteran did not appeal that 
determination within one year of the notification thereof.  
By a rating action of April 1995, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a back disorder.  The 
veteran did not appeal that decision within one year of 
notification thereof in April 1995.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2000, by the 
RO, which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for a back disorder.  
Following the receipt of additional medical records, a rating 
action in February 2001 confirmed the denial of the veteran's 
attempt to reopen his claim for service connection for a back 
disorder.  The notice of disagreement with that determination 
was received in February 2001.  A statement of the case was 
issued in May 2001, and the veteran's substantive appeal was 
received later in May 2001.  

On February 6, 2002, the veteran appeared and offered 
testimony at a hearing before the undersigned Member of the 
Board, sitting in Los Angeles, California.  A transcript of 
this hearing is of record.

At his personal hearing in February 2002, the veteran offered 
testimony pertaining to a knee disorder.  In a May 1999 
decision, the Board found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a knee disorder.  By rating actions in 
June 2000 and February 2001, the RO continued to deny the 
veteran's request to reopen his claim for service connection 
for a knee disorder; however, he did not appeal those 
determinations within one year of the notice of those 
decisions.  By his statements, the veteran may be seeking to 
reopen the previously denied claim for service connection for 
a knee disorder and the matter is referred to the RO for 
appropriate development and consideration.  


FINDINGS OF FACT

1.  In April 1995, the RO denied reopening of the claim for 
entitlement to service connection for a back disorder; the 
veteran did not appeal that determination, and it became 
final.  

2.  The evidence received in the record since the RO's 1995 
rating decision is duplicative or cumulative of evidence 
previously considered.  


CONCLUSION OF LAW

Evidence submitted since the April 1995 rating decision, 
wherein the RO denied the veteran's attempt to reopen his 
claim for service connection for a back disorder is not new 
and material; therefore, the veteran's claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The VCAA eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2001) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  The provisions 
of 38 U.S.C.A. § 5103(b)(1) (West Supp. 2001) provide that in 
the case of information or evidence that the claimant is 
notified under subsection (a) is to be provided by the 
claimant, if such information or evidence is not received by 
the Secretary within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  The Secretary is not 
required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  Similar 
regulations are implemented at 66 Fed. Reg. 45,620, 45,630-31 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c), 
(d)).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. § 
5103A(a-d) (West Supp. 2001).  

Thirty-eight C.F.R. § 3.159 is revised in its entirety and 
now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991); see 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims:

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim. Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence. 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The portion 
of what is to be codified at 38 C.F.R. § 3.159(c) pertaining 
to new and material claims is effective as to claims filed 
after August 29, 2001, and not effective retroactive to 
November 9, 2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified of the laws and 
regulations governing entitlement to the claimed benefits, 
and has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence necessary to substantiate 
his claim throughout the procedural course of the claims 
process.  The veteran and his representative have had an 
opportunity to present argument, evidence, and have a hearing 
subsequent to the enactment of the VCAA.  

The new regulations merely define terms and provide 
procedures for implementing the VCAA.  The regulations do not 
provide any rights other than those provided by the VCAA. 66 
Fed. Reg. 45,629.  Therefore the veteran is not prejudiced as 
a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim anew in 
light of the newly published regulations.  

A remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2001).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis"--merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  Evans v. Brown, 9 
Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims: "  Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  Fossie 
v. West, 12 Vet. App. 1, 4 (1998).  

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro- 
claimant" quality of the veterans' benefits system such that, 
although "not every piece of new evidence is 'material' . . . 
we are concerned . . . that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Therefore, in this case, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a back disorder, is that which has been submitted since the 
RO's previous final decision addressing that matter in April 
1995.  

II.  Factual background.

When the claim for service connection for a back disorder was 
denied by the RO in a final rating action in April 1995, the 
record consisted of: The veteran's service medical records; 
VA examination reports dated in April 1958; private treatment 
reports dated from July 1976 to August 1976; a private 
treatment report from John H. Buckner, M.D., dated in 
September 1984; and a private medical statement from Michael 
J. Glandorf, D.C., dated in April 1995.  

The record indicates that the veteran was seen at a 
dispensary in December 1955 for longstanding diversity of 
complaints for over 2 and 1/2 years, including complaints of 
back pain, abdominal cramps, vomiting and headaches.  
Examination was reported to be unremarkable.  A separation 
examination, conducted in February 1956, was negative for any 
complaints, findings or diagnosis of a back disorder.  

On the occasion of his initial VA examination in April 1958, 
the veteran indicated that he injured his back during basic 
training; he was seen at the dispensary but never went again.  
Present complaints included back pain.  Following a physical 
evaluation and x-ray study of the lumbar spine, the examiner 
stated that no orthopedic disease was found.  

Private treatment reports dated from July 1976 to August 1976 
reflect treatment solely for a respiratory disorder.  These 
records do not reflect any complaints, findings or diagnoses 
of a back disorder.  

A treatment report from Dr. John H. Buckner, dated in 
September 1984, indicating that the veteran presented with a 
complex history of having had multiple back injuries over a 
period of many years.  The veteran reported a recent 
exacerbation of symptoms due to a recurrent back injury at 
work; he was treated nonoperatively with physical therapy.  
The pertinent diagnoses were spine fracture, thoracolumbar; 
herniated nucleus pulposus, L2-3; fracture, articular facet, 
L5-S1, left; herniated nucleus pulposus, L5-S1; and spinal 
stenotic syndrome.  

In a statement dated in April 1995, Dr. Glandorf,  reported 
that the veteran was seen in his office for evaluation of a 
chronic back condition.  Dr. Glandorf noted that the 
veteran's current complaints included low back pain made 
worse with prolonged standing; he also complained of neck 
pain.  Following a physical evaluation and x-ray studies of 
the lumbar spine, the veteran was given the following 
diagnoses: lumbar disc syndrome without myelogram; 
degeneration of the lumbar disc; lumbosacral radiculitis; and 
lumbar myofascitis.

In the April 1995, rating decision the RO denial was based on 
a finding that, while the records showed treatment for 
current low back problems, they did not show any indication 
of treatment during service, or any medical opinion relating 
the current back condition to military service.  

The evidence received since the April 1995 decision 
essentially consists of: a duplicate medical statement from 
Dr. Glandorf, dated in April 1995; VA treatment reports dated 
from March 1991 to December 1993; private treatment reports 
dated from September 1984 to March 1995; treatment reports 
and a statement from Dr. Glandorf, dated in August 2000; some 
duplicate and some new private treatment reports dated from 
November 1993 to August 2000; and the veteran's testimony 
offered at the hearing in February 2002.  

Some of the medical records obtained since the April 1995 
decision are merely copies of previously considered records 
and are clearly not "new."  Other medical records were not 
of record when the April 1995 decision was issued.  However, 
this evidence merely shows treatment for a current back 
disorder.  The evidence of record at the time of the April 
1995 decision showed a current back disorder.  The additional 
records are, therefore, cumulative and not new.

The Board notes that in his medical statement dated in August 
2000, Dr. Glandorf reported that he had treated the veteran 
for chronic back pain since 1991, and that the veteran stated 
that his complaints stemmed from military service.  Clearly 
there is no medical opinion being provided here by Dr. 
Glandorf, he is simply reiterating a "history" as reported 
by the veteran.  In fact, the sentence structure additionally 
emphasizes that there is no enhancement of the veteran's 
reported complaints with a medical opinion as to the 
relationship between the current diagnosis and disease or 
injury in service.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (mere transcription of the veteran's lay history by a 
physician does not constitute competent medical evidence); 
see also Gahman v. West, 13 Vet. App. 148 (1999) (presumption 
of soundness not rebutted when medical board statements only 
cite veteran's reported history not supported by clinical 
records).  There is no competent medical evidence of a 
connection between any diagnoses of back disorder and 
military service.  .  

The veteran's statements, including his hearing testimony of 
February 2002, essentially reiterates his contentions that he 
developed a chronic back disorder during military service; 
specifically, he testified that he injured his back while 
participating in experimental war games during military 
service.  Those contentions were previously considered in the 
April 1995 rating action, they are not considered to be 
"new."  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, his assertions that he has a back disorder which 
had its onset in service are not material evidence to reopen 
the claim of service connection since, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the veteran has not presented "new" 
evidence.  Accordingly, the evidence received since the April 
1995 decision does not serve to reopen his claim for service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, the appeal is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

